ON REHEARING. McCulloch, C. J. Learned counsel for appellees have again argued the questions pressed upon us on the original -consideration of the case, but after careful re-examination of those questions we are convinced that we -reached the correct conclusion, and the decisión is adhered to. In addition to this, they ask that, instead of giving directions to remand the case to the circuit court, the chancery court be directed to retain the case for further proceedings. Appellees in their answer claim reimbursement for improvements made on the property in controversy and for taxes paid thereon. After the -case was transferred to the chancery -court, the several parties entered into the following stipulation, viz: “It was further stipulated and agreed by the respective parties in open court that, if the court should find against the said defendants and cross-plaintiffs on the issues made by their answers and cross-complaints, the- said respective causes should then be referred to a master to take testimony as to the mesne profits due plaintiffs, if any, from said defendants respectively and as to the amounts due defendants respectively for improve-merits made and taxes paid, if any, by them or either or any of them upon the property in controversy in said several cases.” Now, aside from this stipulation, we are of the opinion that, the chancery court having properly assumed jurisdiction for the purpose of considering the defense interposed by appellees, it should retain it for the purpose of completely adjudicating the rights of the parties concerning the subject-matter of the controversy. It is proper, therefore, for the controversy as to the amount of mesne profits, if any, to be recovered by appellant, and the amount of reimbursement, if any, to be recovered by appellees, should be determined in the chancery court. We do not mean to decide, however, at this time, whether or not appellees are entitled to any reimbursement, for that question has not been presented and was not decided below. We merely leave that matter open for further consideration in the court below. Other matters are set up in the cross-complaints of some of the appellees, viz., the claim by some of them who purchased from the administrator of the estate of Mary A. Hare to subrogation against the property of that estate for the amount of purchase price paid, and also the claim of the Sisters of Mercy against Ella Hare for an accounting of the amounts paid out for her benefit. But these matters we do not think are germane to this controversy, and find no proper place in this litigation. If causes of action exist, they should be made the subject of separate suits. The judgment of this court is therefore modified so as to change the directions; and the decree of the chancery court is reversed with directions to enter a decree in accordance with this opinion, and for further proceedings not inconsistent herewith. It is so ordered.